 
Exhibit 10.19
 
OPTION CONTRACT
 
THIS OPTION CONTRACT (this “Option Contract”), is made and entered into this
12th day of January, 2001 (the “Granting Date”), by and between INERGY HOLDINGS,
LLC, a Delaware limited liability company (the “Company”), and PHILLIP L. ELBERT
(the “Optionee”).
 
WITNESSETH:
 
WHEREAS, the Company has in place an Employee Option Plan, a copy of which is
attached hereto as Exhibit A (the “Option Plan”); and
 
WHEREAS, the Company desires to grant to the Optionee the option to purchase a
7.1% Percentage Interest pursuant to the Option Plan;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1. Grant of Option.
 
Subject to the terms, conditions and provisions contained in the Option Plan and
in this Option Contract, the Company hereby grants to the Optionee the right and
option (the “Option”) to invest in the Company, at the times and on the terms
and conditions set forth herein, an aggregate of $2,292,000, subject to
adjustment as provided in the Option Plan (the “Option Price”), a Percentage
Interest in the Company equal to 7.1%, subject to adjustment as provided in the
Option Plan (the “Optioned Percentage”).
 
2. Exercise of Option.
 
The Option shall be exercisable by the Optionee by the giving of written notice
of exercise to the Company and by payment in cash within 120 days of such notice
of an amount equal to the Option Price plus any applicable federal, state or
local taxes for which the Company has a withholding obligation in connection
with such purchase, subject, however, to the following restrictions:
 
(a) The Option shall expire on, and shall not be exercisable after, the tenth
(10th) anniversary of the date hereof.
 
(b) The Option shall not be exercisable before the fifth (5th) anniversary of
the date hereof; provided, however, if the Optionee ceases to be employed by
Inergy Partners, LLC, a Delaware limited liability company (“Inergy Partners”)
by reason of his death or disability or by reason of Inergy Partners terminating
his employment without Cause (as defined in the Employment Agreement, dated as
of even date herewith, between the Optionee and Inergy Partners (the “Employment
Agreement”)), he or his legal representative shall have the right to exercise
that portion of the Option (up to the full amount of the Option) that is equal
to the number of full years he was continuously employed since the date hereof
divided by five, so



1



--------------------------------------------------------------------------------

that by way of example, if the Optionee was continuously employed by Inergy
Partners for two and one-half years before being terminated without cause, he
would have the right to exercise 40% of the Option.
 
(c) Immediately upon the Optionee ceasing to be an employee of Inergy Partners,
the Option, if not previously exercised, shall be null and void and the Optionee
shall have no further rights and the Company shall have no further obligations
hereunder; provided, however that in the event that the Optionee ceases to be an
employee of Inergy Partners subsequent to the fifth (5th) anniversary of the
date hereof and prior to the tenth (10th) anniversary of the date hereof other
than because of the Optionee’s termination of his employment without Good Reason
(as defined in the Employment Agreement) or Inergy Partner’s termination of his
employment for Cause (as defined in the Employment Agreement), this subsection
2(c) shall be of no force or effect and the Optionee shall have 120 days from
the date of the Optionee’s termination to exercise the Option in full in
accordance with this Option Contract.
 
3. Incorporation of Option Plan.
 
The Option Plan is hereby incorporated by referenced into this Option Contract
and made a part hereof. In the event of an inconsistency between this Option
Contract and the Option Plan, the specific terms of this Option Contract shall
govern.
 
4. Rights of Optionee.
 
The Optionee shall not be, nor shall he have any of the rights or privileges of,
a Member of the Company unless and until the Option has been exercised or the
Optionee has otherwise become a Member of the Company. Upon becoming a Member of
the Company, the Employee shall execute such agreements and documents as may be
necessary or appropriate, including Employee’s agreement to be bound by the
Operating Agreement.
 
5. Securities Laws.
 
The Percentage Interest subject to the option granted hereunder is an unlisted,
unregistered security. Accordingly, the Percentage Interest granted hereunder
shall be subject to the requirement that if at any time the Company shall
determine, in its discretion, that the listing, registration or qualification of
the Percentage Interest subject to such grant upon any securities exchange or
under any state or federal law, or that the consent or approval of any
government regulatory body, is necessary or desirable as a condition of, or in
connection with such grant or the issue or purchase of Percentage Interests,
such grant shall be subject to the condition that such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the sole Voting Member of the Company.
 
6. Purchase Entirely for Own Account.
 
This Option Contract is made with the Optionee in reliance upon the Optionee’s
representation to the Company, which by the Optionee’s execution of this Option
Contract the Optionee hereby confirms, that the Percentage Interests to be
received by the Optionee will be



2



--------------------------------------------------------------------------------

 
acquired for investment for the Optionee’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Optionee has no present intention of selling, granting any
participation in, or otherwise distributing the same. By executing this Option
Contract, the Optionee further represents that he does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Percentage Interests.
 
7. Not an Employment Contract.
 
Nothing herein contained shall be construed as requiring the Company (or any
affiliate of the Company, including, but not limited to, Inergy Partners) to
employ the Optionee for any specific period.
 
8. Nonassignability.
 
Except as otherwise herein provided, the Option herein granted and the rights
and privileges conferred hereby shall not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment, or similar process. Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of the Option herein
granted, or of any right or privilege conferred hereby, or upon the levy of any
attachment or similar process upon the rights and privileges conferred hereby,
contrary to the provisions hereof, the Option and the rights and privileges
conferred hereby shall immediately become null and void.
 
9. Notice.
 
Any notice, request, consent or communication under this Option Contract shall
be effective only if it is in writing and personally delivered or sent by
certified mail, return receipt requested, postage prepaid, by a nationally
recognized overnight delivery service, with delivery confirmed, addressed as
follows:
 
If to the Company:
 
Name:
 
With Copy To:
Inergy Holdings, LLC
 
Stinson, Mag & Fizzell, P.C.
1101 Walnut, Suite 1500
 
1201 Walnut, Suite 2800
Kansas City, Missouri 64106
 
Kansas City, Missouri 64106
Attn: John J. Sherman
 
Attn: Paul E. McLaughlin

 
If to the Optionee:
 
Phillip L. Elbert
1525 Thornapple Dr.
Fort Wayne, Indiana 46845



3



--------------------------------------------------------------------------------

 
or such other persons and/or addresses as shall be furnished in writing by any
party to the other party, and shall be deemed to have been given only upon its
delivery in accordance with this Section 9.
 
10. Binding Effect.
 
This Option Contract shall bind, and, except as specifically provided herein,
shall inure to the benefit of the respective heirs, legal representatives,
successors and assigns, as applicable, of the parties hereto.
 
11. Governing Law.
 
This Option Contract and the rights of all persons claiming hereunder shall be
construed and determined in accordance with the laws of the State of Delaware
without reference to its choice of law provisions.
 
12. Entire Agreement.
 
This Option Contract constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and thereof.
 
13. Counterparts.
 
This Option Contract may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
14. Successors and Assigns.
 
Except as otherwise provided herein, the terms and conditions of this Option
Contract shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties. Nothing in this Option Contract, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Option Contract, except as expressly
provided in this Option Contract.
 
15. Headings. The headings used in this Option Contract are used for convenience
only and are not to be considered in construing or interpreting this Option
Contract.



4



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Option Contract to be executed
by its duly authorized sole Voting Member and its corporate seal to be hereunto
affixed, and the Optionee has hereunto set his hand on the day and year first
above written.
 
INERGY HOLDINGS, LLC
By:
 
/s/    JOHN J. SHERMAN        

--------------------------------------------------------------------------------

   
John J. Sherman
Voting Member
     
/s/    PHILLIP L. ELBERT        

--------------------------------------------------------------------------------

   
Phillip L. Elbert



5